Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the remarks and amendments filed on 09/12/2022. Currently, claims 1-3, 6-12, 23 and 26 are pending, and claims 13-22 are withdrawn from further consideration.
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No. US 2018/0053769 A1), herein Kim-69.
Regarding claim 26, Kim-69 discloses an apparatus, comprising: a wordline “WL” in a material 100, the wordline comprising a first metal portion GM1, a second metal portion BM2 vertically adjacent to the first metal portion, and a third metal portion GM2 vertically adjacent to the second metal portion, the second metal portion comprising a different chemical composition than a chemical composition of the first metal portion and the third metal portion, and the first metal portion and the third metal portion separated from each other by the second metal portion; and a dielectric material 112 between the wordline and the material, the second metal portion in contact with the dielectric material (Kim-69: Fig. 2 and paragraphs [0018]-[0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2017/0186844 A1), herein Kim in view of Huh et al. (Pub. No. US 2021/0242320 A1), herein Huh, and further in view of Blomberg et al. (Pub. No. US 2014/0273452 A1), herein Blomberg.
Regarding claim 1, Kim discloses an apparatus comprising: a wordline in a material, the wordline comprising a first metal portion 108’ (paragraph [0090]; The work function layer 108' may be a metal nitride. The work function layer 108' may be a titanium nitride (TiN).), a second metal portion 109’ (paragraph [0090]; The low-resistivity layer 109' may include tungsten.) vertically adjacent to the first metal portion, and a third metal portion 211 (paragraph [0091]; The barrier layer 211 may be a titanium nitride (TiN).) vertically adjacent to the second metal portion; and a dielectric material 106 between the wordline and the material (Kim: Figs. 4A-11B and paragraphs [0052], [0085]-[0164]).
Kim does not specifically show the second metal portion in contact with the dielectric material.
However, in the same field of endeavor, Huh teaches a gate trench comprising: a first conductive portion 34, a second conductive portion 36 and a third conductive portion 45a stacked on top of each other in a trench wherein a dielectric material 30 is between the gate trench (i.e. wordline) and the substrate (i.e. material) 5, the second metal portion in contact with the dielectric material (Huh: Fig. 6 and paragraphs [0033]-[0053]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great.
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material between the wordline and the material, wherein the second metal portion in contact with the dielectric material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
The previous combination does not specifically show the first metal portion further comprising metal atoms of the second metal portion.
However, in the same field of endeavor, Blomberg in paragraphs [0032], [0132], [0145]-[0148] states “…a TixWyNz film deposited by the methods provided herein is used as a gate electrode, an electrode for a memory device, a phase-change memory, such as GST...TixWyNz films formed with TiN/W cycle ratios 3≤5 (Ti content 3≤7 at-%) adapted the crystal structure of W2N with tungsten atoms randomly displaced by titanium atoms in the lattice. For TiN/W cycle ratios between 3 and 5, the W2N peaks in the TixWyNz films were visible, but with 2 theta values shifted in between the W2N and TiN peaks. Also the intensity ratios of the XRD peaks changed with the composition of the TixWyNz layer. This type of behavior in the XRD pattern is typical for a solid solution. With larger TiN/W cycle ratios the XRD peaks are shifted closer to the TiN peaks. In the case of the films deposited using TiN/W cycle ratios≥20 (Ti content≥25 at-%), the films adapt the crystal structure of TiN with titanium atoms randomly displaced by tungsten atoms in the lattice” to prevent diffusion through grain boundaries and to produce films with improved properties relative to the TiN and/or W films deposited individually or other similar metal nitrides; smooth, conductive films where the columnar structure is reduced or absent can be formed. In addition, continuous ultra-thin films, for example less than 3 nm, can be deposited. Moreover, by adjusting the ratio of the two processes, various physical properties of the films can be adjusted, such as the resistivity and mechanical properties such as density (Blomberg: paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the second metal portion comprising a different chemical composition than a chemical composition of the first metal portion and the third metal portion, and the first metal portion further comprising metal atoms of the second metal portion, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Kim in view of Huh and further in view of Blomberg teaches the apparatus of claim 1, wherein each of the first metal portion and the third metal portion comprises titanium nitride and the second metal portion comprises tungsten (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 6, Kim in view of Huh and further in view of Blomberg teaches the apparatus of claim 1, wherein the first metal portion comprises a heterogeneous chemical composition of tungsten dispersed in titanium nitride (Kim: Figs. 4A-11B and paragraphs [0090]-[0091], and Blomberg: paragraphs [0032], [0132], [0145]-[0148]).
Regarding claim 7, Kim in view of Huh and further in view of Blomberg teaches the apparatus of claim 1, wherein the second metal portion directly contacts the first metal portion and the third metal portion directly contacts the second metal portion (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2017/0186844 A1), herein Kim, in view of Seo (Pub. No. US 2020/0161306 A1).
Regarding claim 8, Kim discloses an apparatus comprising: a memory array comprising wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines and an associated one of the bit lines (paragraphs [0002], [0122]-[0123], [0175]), each of the wordlines located in a material and comprising: a first titanium nitride portion 108’ (paragraph [0090]; The work function layer 108' may be a metal nitride. The work function layer 108' may be a titanium nitride (TiN).), a metal portion 109’ (paragraph [0090]; The low-resistivity layer 109' may include tungsten.), and a second titanium nitride portion 211 (paragraph [0091]; The barrier layer 211 may be a titanium nitride (TiN).) vertically stacked on one another; and a dielectric material 106 in direct contact with the wordlines and with the material (Kim: Figs. 4A-11B and paragraphs [0052], [0085]-[0164]).
Kim does not specifically show a dielectric material in direct contact with each of the first titanium nitride portion, the metal portion, and the second titanium nitride portion of the wordlines and with the material.
However, in the same field of endeavor, Seo teaches a gate trench comprising: a first conductive portion 110M, a second conductive portion 110P and a third conductive portion 110K stacked on top of each other in a trench wherein a dielectric material 120 is between each of the portions of the gate trench (i.e. wordline) and the substrate (i.e. material) 101 (Seo: Figs. 5, 7 and paragraphs [0047]-[0073]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great and to provide a semiconductor device having a reduced leakage current, excellent switching characteristics, and superior reliability (Seo: paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material in direct contact with each of the first titanium nitride portion, the metal portion, and the second titanium nitride portion of the wordlines and with the material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 9, Kim in view of Seo teaches the apparatus of claim 8, wherein the metal portion comprises tungsten, ruthenium, molybdenum, or a combination thereof (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 10, Kim in view of Seo teaches the apparatus of claim 8, wherein the metal portion directly contacts the first titanium nitride portion and the second titanium nitride portion directly contacts the metal portion (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 11, Kim in view of Seo teaches the apparatus of claim 8, wherein no titanium nitride material is between the wordlines and the dielectric material (Kim: Figs. 4A-11B and paragraphs [0052]-[0054]).
Regarding claim 12, Kim in view of Seo teaches the apparatus of claim 8, wherein a metal of the metal portion exhibits a lower resistivity than a resistivity of the first titanium nitride portion and the second titanium nitride portion (Kim: Figs. 4A-11B and paragraphs [0007]-[0010], [0060], [0090]-[0091]).

Claims 1 and 3 are also rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Pub. No. US 2021/0066466 A1), herein Kwon, in view of Huh et al. (Pub. No. US 2021/0242320 A1), herein Huh, and further in view of Blomberg.
Regarding claim 1, Kwon discloses an apparatus comprising: a wordline in a material, the wordline comprising a first metal portion 121/423 (paragraphs [0038], [0042], [0068]; The lower buried portion 121 may include, for example, a metal, metal nitride or a combination thereof. The lower buried portion 121 may include tantalum nitride (TaN), titanium nitride (TiN), tungsten (W), tungsten nitride (WN) or combinations thereof. The lower buried portion 121 may be formed of titanium nitride only. In addition, the lower buried portion 121 may be formed of a stack of titanium nitride (TiN) and tungsten (W), i.e., TiN/W… the first barrier layer 423 may be formed of titanium nitride ( TiN).), a second metal portion 122/424 (paragraph [0068]; the low resistance gate electrode 424 may be formed of tungsten (W).) vertically adjacent to the first metal portion, and a third metal portion 122/425 (paragraph [0069]; The second barrier layer 425 may include metal nitride. The second barrier layer 425 may be formed of tantalum nitride (TaN) or titanium nitride (TiN).) vertically adjacent to the second metal portion; and a dielectric material 110 between the wordline and the material (Kwon: Figs. 1-10 and paragraph [0031]).
Kwon does not specifically show the second metal portion in contact with the dielectric material.
However, in the same field of endeavor, Huh teaches a gate trench comprising: a first conductive portion 34, a second conductive portion 36 and a third conductive portion 45a stacked on top of each other in a trench wherein a dielectric material 30 is between the gate trench (i.e. wordline) and the substrate (i.e. material) 5, the second metal portion in contact with the dielectric material (Huh: Fig. 6 and paragraphs [0033]-[0053]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great.
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material between the wordline and the material, wherein the second metal portion in contact with the dielectric material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
The previous combination does not specifically show the first metal portion further comprising metal atoms of the second metal portion.
However, in the same field of endeavor, Blomberg in paragraphs [0032], [0132], [0145]-[0148] states “…a TixWyNz film deposited by the methods provided herein is used as a gate electrode, an electrode for a memory device, a phase-change memory, such as GST...TixWyNz films formed with TiN/W cycle ratios 3≤5 (Ti content 3≤7 at-%) adapted the crystal structure of W2N with tungsten atoms randomly displaced by titanium atoms in the lattice. For TiN/W cycle ratios between 3 and 5, the W2N peaks in the TixWyNz films were visible, but with 2 theta values shifted in between the W2N and TiN peaks. Also the intensity ratios of the XRD peaks changed with the composition of the TixWyNz layer. This type of behavior in the XRD pattern is typical for a solid solution. With larger TiN/W cycle ratios the XRD peaks are shifted closer to the TiN peaks. In the case of the films deposited using TiN/W cycle ratios≥20 (Ti content≥25 at-%), the films adapt the crystal structure of TiN with titanium atoms randomly displaced by tungsten atoms in the lattice” to prevent diffusion through grain boundaries and to produce films with improved properties relative to the TiN and/or W films deposited individually or other similar metal nitrides; smooth, conductive films where the columnar structure is reduced or absent can be formed. In addition, continuous ultra-thin films, for example less than 3 nm, can be deposited. Moreover, by adjusting the ratio of the two processes, various physical properties of the films can be adjusted, such as the resistivity and mechanical properties such as density (Blomberg: paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the second metal portion comprising a different chemical composition than a chemical composition of the first metal portion and the third metal portion, and the first metal portion further comprising metal atoms of the second metal portion, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 3, Kwon in view of Huh and further in view of Blomberg teaches the apparatus of claim 1, wherein the first metal portion comprises titanium nitride and tungsten, the second metal portion comprises tungsten, and the third metal portion comprises titanium nitride (Kwon: Figs. 1-10 and paragraphs [0031], [0068]-[0069], and Blomberg: paragraphs [0032], [0132], [0145]-[0148]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim-69 in view of Blomberg.
Regarding claim 23, Kim-69 discloses an electronic system, comprising: a processor operably coupled to an input device and an output device; and an apparatus operably coupled to the processor, the apparatus comprising: wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines and an associated one of the bit lines (Kim: Figs. 1-2 and paragraphs [0003]-[0005], [0018], As it was explained in the last office action, input device, output device and the processor are well-known in the art.), each of the wordline comprising: a first titanium nitride material BM1, a tungsten material GM1 over the first titanium nitride material, and a second titanium nitride material BM2 over the tungsten material, the first titanium nitride material and the second titanium nitride material separated from each other by the tungsten material (Kim-69: Fig. 2 and paragraphs [0018]-[0059]).
Kim-69 does not specifically show the first titanium nitride material comprising a heterogenous composition of the tungsten material dispersed in the first titanium nitride material.
However, in the same field of endeavor, Blomberg in paragraphs [0032], [0132], [0145]-[0148] states “…a TixWyNz film deposited by the methods provided herein is used as a gate electrode, an electrode for a memory device, a phase-change memory, such as GST...TixWyNz films formed with TiN/W cycle ratios 3≤5 (Ti content 3≤7 at-%) adapted the crystal structure of W2N with tungsten atoms randomly displaced by titanium atoms in the lattice. For TiN/W cycle ratios between 3 and 5, the W2N peaks in the TixWyNz films were visible, but with 2 theta values shifted in between the W2N and TiN peaks. Also the intensity ratios of the XRD peaks changed with the composition of the TixWyNz layer. This type of behavior in the XRD pattern is typical for a solid solution. With larger TiN/W cycle ratios the XRD peaks are shifted closer to the TiN peaks. In the case of the films deposited using TiN/W cycle ratios≥20 (Ti content≥25 at-%), the films adapt the crystal structure of TiN with titanium atoms randomly displaced by tungsten atoms in the lattice” to prevent diffusion through grain boundaries and to produce films with improved properties relative to the TiN and/or W films deposited individually or other similar metal nitrides; smooth, conductive films where the columnar structure is reduced or absent can be formed. In addition, continuous ultra-thin films, for example less than 3 nm, can be deposited. Moreover, by adjusting the ratio of the two processes, various physical properties of the films can be adjusted, such as the resistivity and mechanical properties such as density (Blomberg: paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a first titanium nitride material, a tungsten material over the first titanium nitride material, and a second titanium nitride material over the tungsten material, the first titanium nitride material comprising a heterogeneous composition of the tungsten material dispersed in the first titanium nitride material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Response to Arguments 
In response to applicant's argument that the examiner has not established that Blomberg cures the deficiencies of the combination of Kim and Huh and does not teach a “first metal portion further comprising metal atoms of the second metal portion” because Blomberg does not teach a “ second metal portion”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Blomberg, as stated previously and above, in paragraphs [0006], [0032] and [0132] says “a TixWyNz film deposited by the methods provided herein is used as a gate electrode, an electrode for a memory device, a phase-change memory, such as GST, etc.” Therefore, Blomberg states that his TiWN film is used in the same field and for the similar purposes as the one in the current application and the ones used in the applied references (e.g. Kim and Huh). Blomberg additionally in paragraphs [0145]-[0148] states “TixWyNz films formed with TiN/W cycle ratios 3≤5 (Ti content 3≤7 at-%) adapted the crystal structure of W2N with tungsten atoms randomly displaced by titanium atoms in the lattice. For TiN/W cycle ratios between 3 and 5, the W2N peaks in the TixWyNz films were visible, but with 2 theta values shifted in between the W2N and TiN peaks. Also the intensity ratios of the XRD peaks changed with the composition of the TixWyNz layer. This type of behavior in the XRD pattern is typical for a solid solution. With larger TiN/W cycle ratios the XRD peaks are shifted closer to the TiN peaks. In the case of the films deposited using TiN/W cycle ratios≥20 (Ti content≥25 at-%), the films adapt the crystal structure of TiN with titanium atoms randomly displaced by tungsten atoms in the lattice” to prevent diffusion through grain boundaries and to produce films with improved properties relative to the TiN and/or W films deposited individually or other similar metal nitrides; smooth, conductive films where the columnar structure is reduced or absent can be formed. In addition, continuous ultra-thin films, for example less than 3 nm, can be deposited. Moreover, by adjusting the ratio of the two processes, various physical properties of the films can be adjusted, such as the resistivity and mechanical properties such as density (Blomberg: paragraph [0033]).
Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In claim 1, the claimed limitation broadly says “the first metal portion further comprising metal atoms of the second metal portion” which is well-known in the art both as a side effect of a semiconductor manufacturing procedure or as a desired design feature. In claim 8, the claimed limitation broadly says “a dielectric material in direct contact with each of the first titanium nitride portion, the metal portion, and the second titanium nitride portion.” A dielectric material can be any non-conducting or insulating substance in contact with these layers. 
Therefore, the previous rejections remain valid as the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The newly applied reference Kim-69 for amended claim 23 and new claim 26 discloses all the limitations claimed except for “the first titanium nitride material comprising a heterogeneous composition of the tungsten material dispersed in the first titanium nitride material.” However, this limitation is taught by Blomberg as described above. It is recommended to further amend the claims to specifically point out the features and characteristics of each single layer with regards to its neighboring layers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 13, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813